Order, Supreme Court, New York County (Carol R. Edmead, J.), entered November 23, 2011, which, insofar as appealed from, denied defendants’ motion to dismiss the defamation claim of plaintiff D’Lites L.A.M.D. B.H. Inc. and the product disparagement claim of plaintiffs relating to a D’Lites ice cream store in Babylon, New York, unanimously modified, on the law, to the extent of dismissing the product disparagement claim in connection with damages for lost customers, and otherwise affirmed, without costs.
Plaintiff D’Lites L.A.M.D. B.H. Inc. sustained its burden of pleading that the alleged defamatory consumer report produced and broadcast by defendants was “of and concerning” plaintiff (see Giaimo v Literary Guild, 79 AD2d 917 [1981]; see generally *615Golden Bear Distrib. Sys. of Tex., Inc. v Chase Revel, Inc., 708 F2d 944 [5th Cir 1983]).
Plaintiffs’ product disparagement claim should have been dismissed to the extent it seeks damages in connection with lost customers, as plaintiffs failed to plead such special damages with the requisite specificity (see Drug Research Corp. v Curtis Publ. Co., 7 NY2d 435, 440-441 [1960]; Christopher Lisa Matthew Policano, Inc. v North Am. Precis Syndicate, 129 AD2d 488, 490 [1987]). Concur — Tom, J.P., DeGrasse, Freedman, Richter and Román, JJ.
Motion to supplement the record denied. [Prior Case History: 33 Misc 3d 1225(A), 2011 NY Slip Op 52110(U).]